Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 1 February 1809
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Wife.
Baltimore 1. Feby: 1809.

On leaving Boston I had formed the Resolution of travelling only in the day-time, but at the close of the second day, arriving at Hartford, I found I should be four days more in getting to New York, unless I proceeded that same Evening, about forty miles to New-Haven—The roads were excellent for sleighing; I was alone in the Stage, and there was a moon bright almost as the morning—I therefore prevailed on the proprietors of the Stage to send me on that Night instead of the next day, and reached New-Haven about two in the morning.—After going to bed for about four hours I took the Stage again and arrived at New-York, Sunday Noon—I had found myself by experience so well able to travel in the Night, and had seen the chances of being delayed beyond the time I had allotted for my journey, that I concluded to try another Night’s expedition—As I wrote you, at the Stage-Office in New-York, we arrived in Philadelphia, Monday morning before daylight—It had begun to Snow about an hour before, and continued to Snow almost through the whole day—I had taken lodgings at the mansion house, and pass’d the day by parcels there, at Mr: Hopkinson’s, Mr: Ewing’s, and Mr: C. J. Ingersoll’s—The next Morning, that is yesterday, I again took the Mail Stage, and after riding all last Night arrived here this day between 9 and 10. Too late to go on to Washington by this day’s Stage—I have taken my passage for to-morrow.
The roads from Philadelphia to this place are very bad, and my ride from yesterday morning was so fatiguing, and the severity of the weather chill’d me to such a degree, that I have not been able to avail myself as I should have wished, of this day to go out and see Mr: and Mrs: Buchanan—I have confined myself most of this day to my chamber at Gadsby’s (the House formerly kept by Evans) and shall take an early bed, in order to be ready to start to-morrow morning at 6.
My Journey has been remarkably dull and barren of incident, nearly one half of it having been performed alone—My cough has been the only companion that hung by me faithfully the whole way, and increases in its attachment by habit and indulgence—When I get to Washington I hope it will grow tired of me.
I was in hopes I should have been unknown and unnoticed in my progress—But from the time when I met Mr: Story, I have been known all the way—I have had little or nothing said to me, but have perceived much curiosity and speculation where and for what I am going—You will readily conceive my feelings on the occasion.
Politics—the rage of politics, boiling every where with a fierceness I never knew before. In Massachusetts and Connecticut all was questioning—Had the General Court declared the Division of the States?—Had they recalled all their Members from Congress?—Were there forty sail of ships in Boston harbour, loaded, and waiting only the permission of the Legislature to sail?—All this, and I know not how much more such stuff had been reported, and seriously believed—In New-York, Philadelphia and here, the current with equal violence sets the opposite way
It is impossible I should have heard from you since I left, and yet I am very anxious to hear from you—My thoughts are continually running on you and my dear children, whom I long again to embrace by my own fire side.
There have been some very warm personal altercations in Congress lately—and some which have given me great pain and concern—But I need not detail them, as you will see them told in the newspapers.
We met the Vice-President yesterday, in his Carriage, on his way returning home—The report is revived that he intends to decline serving for the next Election.
 Mr: Calhoun called this afternoon to see me, and made particular enquiry after you—
Farewell my best beloved—Kiss Kitty and the children for me.
faithfully yours
John Quincy Adams.